Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 5/20/2019.
Claims 1-20 are presented for examination.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/13/2019 are being considered by the examiner. 

Drawings
The drawings received on 5/20/2019 are accepted.

Specification
The specification filed on 5/20/2019 has been accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-2, 4-6, 8-12, 14, 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (U.S. Patent No. 10008180), in view of Ramsay et al. (U.S. Patent Publication No. 20100299639).

Regarding claim 1, 11, 16, Cho teaches a method to be performed by a computing system comprising one or more servers, the method comprising: causing a mobile device to discover a first media playback system at a point-of-sale display, wherein the first media playback system comprises a first set of two or more playback devices that are connected via a local area network;  (the gateway 103 finds the home device 104 on the network, allocates an address thereto, discovers the appliance, confirms the description of the appliance, and performs event, control and presentation operations. 
If IPs have been assigned to the respective devices through address allocation, it is used to discover the devices to be controlled. For this, the controller (gateway) discovers the devices using a protocol called Simple Service Discovery Protocol (SSDP), Col.4 ln 43-67).

after causing the mobile device to discover the first media playback system at the point- of-sale display, (If IPs have been assigned to the respective devices through address allocation, it is used to discover the devices to be controlled. For this, the controller (gateway) discovers the devices using a protocol called Simple Service Discovery Protocol (SSDP), Col.5 ln 5-10),

transmitting, via a network interface to the mobile device, instructions that cause the mobile device to download a control application to data storage of the mobile device; (the gateway 103 provides list information on the home devices 104 connected to the home network to the mobile terminal 101.
the user can download a dedicated sub application of the corresponding home device 104 that includes a user interface for displaying and controlling the status information of the corresponding home device 104. Such a sub application may be downloaded through the Internet, Col.6 ln 25-45),

after the control application is downloaded to the mobile device, transmitting, via the network interface to the control application on the mobile device, instructions to configure the control application to remotely control the first media playback system at the point-of-sale display; 
(the gateway 103 transfers the control command response to the mobile terminal 101, a user can grasp the current status of home appliances or control devices by connecting to a home network through the mobile communication terminal from the outside of the house, and can easily control or manipulate the home appliances or control devices connected to the home network through the application of the mobile communication terminal, Col.7 ln 50-67).
Cho substantially teaches the claimed invention however, does not explicitly disclose receiving, via the network interface from the mobile device, data representing a command to play back particular audio content on the first set of two or more playback 
However, Ramsay teaches managing the operation of networked media playback devices, abstract, see Fig.1, providing an interface for displaying a plurality of player icons that are each indicative of a respective one or more networked media playback devices and allowing a user to graphically manipulate one or more items in the media library, “double clicking” on one of icons 404 results in a playback command being provided to the relevant speaker such that a short test signal is provided, “right-click” menu selection in the conventional MS Windows environment. By way of region 401, GUI 201 illustrates the constituent speakers of Group 1 by way of player icons 404. In this example, there happen to be five speakers in Group 1, named Speakers 1 to 5, see at least paragraph [0004-0008, 80-82, 110-111, 154].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the method of Cho, to include the above limitations, as taught by Ramsay, in order to allow a multi-speaker surround sound system to be installed without the need to run wires around a room, (Ramsay, paragraph [0003]).

Regarding claims 2, 12, 17, Cho teaches receiving, via the network interface, data indicating that the control application is downloaded to the mobile device, wherein transmitting the instructions to configure the control application to remotely control the first media playback system at the point-of-sale display comprises: in response to 104 that includes a user interface for displaying and controlling the status information of the corresponding home device 104, Col.6 ln 23-55).

Regarding claim 4, 14 and 19, Cho teaches causing the mobile device to discover the first media playback system at the point-of-sale display comprises: receiving, via the network interface from the mobile device, data representing (i) a request to download the control application and (ii) an identifier of the first media playback system at the point-of-sale display, the identifier distinguishing the first media playback system from other media playback systems, and wherein transmitting, via the network interface to the mobile device, instructions that cause the mobile device to download the control application to data storage of the mobile device comprises: in response to receiving the data representing the request to download the control application, transmitting the instructions that cause the mobile device to download the control application to data storage of the mobile device, (If IPs have been assigned to the respective devices through address allocation, it is used to discover the devices to be controlled, Col.4 ln 63-67).

Regarding claim 5, Cho teaches the mobile device to discover the first media playback system at the point-of-sale display comprises: broadcasting, via the network interface, a network discovery message, wherein receiving the broadcasted network discovery 

Regarding claim 6, Cho does not explicitly teach, however, Ramsey teaches terminating control by the mobile device of the first media playback system after a predefined duration of time after causing the mobile device to discover the first media playback system at the point-of-sale display, (if a given wireless speaker subsystem is idle for ten seconds without discovering another wireless speaker subsystem, that wireless speaker subsystem progresses to the arbitration sub-process, [138]).



Regarding claim 8, Cho does not explicitly teach, however, Ramsey teaches causing, via the network interface, a music library control interface of the control application to display indications of audio tracks available at one or more streaming audio services registered with the first media playback system, (library, see at least [20-22].

Regarding claim 9, Cho does not explicitly teach, however, Ramsey teaches transmitting, via the network interface, instructions to index audio tracks on the mobile device; and causing the music library control interface of the control application to display indications of the indexed audio tracks on the mobile device, wherein the indexed audio tracks on the mobile device are playable on the first set of two or more playback devices, (available tracks, [87-89]).

laim 10, Cho teaches transmitting, to the mobile device, instructions to join the local area network connecting the first set of two or more playback devices, (home network system).


Claims 3, 7, 13, 15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Ramsey and further in view of Brown (U.S. Patent No. 8,750,677)

Regarding claims 3 , 13 and 18, the combination substantially discloses the claimed invention, however does not explicitly disclose causing the mobile device to discover the first media playback system at the point-of-sale display comprises: causing a display device to display a scannable QR code corresponding to (i) a universal resource identifier indicating a network location to download the control application and (ii) an identifier distinguishing the first media playback system from other media playback systems.  
However, Brown teaches a media recognition component might be used to calculate the media entry point identifier based on captured video information, captured audio information, or a combination of captured audio and video information. Alternatively, or in addition, determination of the media entry point identifier may involve use of data contained in a QR code, bar code, watermark, or other type of metadata or embedded data, Col.5 ln 46-61.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the method of combination, to include the 

Regarding claims 7, 15 and 20, the combination specifically Cho teaches in Fig 5 multiple remotely controlled devices however does not explicitly teach the point-of-sale display is a first point-of-sale display in a retail location that includes one or more second media playback systems at respective second point-of-sale displays, and wherein the method further comprises: causing the mobile device to discover a particular second media playback system at another point-of-sale display, wherein the second media playback system comprises a second set of two or more playback devices that are connected via a local area network; and after causing the mobile device to discover the second media playback system at the another point-of-sale display, transmitting, via the network interface to the control application on the mobile device, instructions to configure the control application to remotely control the second media playback system at the another point-of-sale display, wherein the control application ceases to remotely control the first media playback system when configured to remotely control the second media playback system.
However, Brown teaches the user selects a user input area displayed as a button 415 in a display scene to initiate transfer of media playback from the source device to another device, Fig. 4.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the method of combination, to include the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MILENA RACIC/Patent Examiner, Art Unit 3627   


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627